Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The claims have been amended to require that the average pore size of the blood filter be higher than 25 µm. This amendment overcomes the rejection set forth in the previous office action, since the Fukuda reference teaches in column 15 lines 60-62 that when the average pore diameter is greater than 25 µm, the danger of leakage of leukocytes unfavorably increases. The prior art does not teach or render obvious the method for filtering blood recited in the amended claims. Van Driessche (EP 0370584 A1) discloses a process for removing leukocytes from a blood plasma suspension by filtering through a filter made of non-woven fibers, where the average pore size can be 2 to 50 µm, but Van Driessche only discloses filtering a blood plasma through the filter rather than blood itself, as required by the claims. Haveland (U.S. Pat. No. 5,601,714) discloses (column 3 line 63 through column 4 line 5) blood filters having pore sizes of 50 to 200 µm and 20 to 50 µm, but the larger filter is preferably woven, and the smaller filter is also made of polyester rather than PEEK. Additionally, the filters of Haveland are used in extracorporeal devices for use during surgical procedures, while Laster, cited in the previous office action, discloses implantable systems for filtering blood from bone marrow. It would therefore not have been obvious to combine Haveland with Laster to arrive at the claimed method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771